Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments filed 11/1/2021 regarding claims rejections under 35 U.S.C. 103 in claims 1, and 4-15 have been fully considered and are persuasive. Claims 1 and 12 have been amended, and overcome the 103 rejections. Thus, the 103 claims rejections in claims 1, and 4-15 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, and 4-15 are allowed.
The most pertinent prior arts are “Maekawa JP 2010271185” and “Tsai US 20070244599”. 
As to claim 1, the combination of Maekawa and Tsai teaches all the claim limitations except “the model acceleration calculator including a control system 

As to claim 12, the combination of Maekawa and Tsai teaches all the claim limitations except “the model acceleration calculating including a control system simulating to calculate the model acceleration in accordance with a position command sent to5Application No. 16/301,111 Reply to Office Action of August 4, 2021an individual-shaft control system, the control system simulating including a 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAL C MANG/            Examiner, Art Unit 2863                                                                                                                                                                                            
/TARUN SINHA/            Primary Examiner, Art Unit 2863